[Cite as State v. DiMichele, 2010-Ohio-3169.]
                           STATE OF OHIO, JEFFERSON COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )
VS.                                              )          CASE NO. 09-JE-31
                                                 )
VINCENT M. DiMICHELE,                            )               OPINION
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Jefferson County, Ohio
                                                 Case No. 07CR154

JUDGMENT:                                        Reversed and Remanded

APPEARANCES:
For Plaintiff-Appellee                           Thomas R. Straus
                                                 County Prosecuting Attorney
                                                 Jane M. Hanlin
                                                 Assistant Prosecuting Attorney
                                                 16001 State Route 7
                                                 Steubenville, Ohio 43952

For Defendant-Appellant                          Attorney Peter Horvath
                                                 38294 Industrial Park Road
                                                 P.O. Box 501
                                                 Lisbon, Ohio 44432




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                 Dated: June 25, 2010
[Cite as State v. DiMichele, 2010-Ohio-3169.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Vincent DiMichele, appeals from a Jefferson
County Common Pleas Court judgment convicting him of two counts of gross sexual
imposition and sentencing him to eight years in prison, following his guilty plea to the
charges.
        {¶2}     On December 5, 2007, a Jefferson County grand jury indicted appellant
on three counts of rape, first-degree felonies in violation of R.C. 2907.02(A)(1)(b),
and four counts of gross sexual imposition, third-degree felonies in violation of R.C.
2907.05(A)(4). These counts stemmed from allegations that appellant raped and had
other sexual contact with his step-granddaughter who was nine years old at the time.
Appellant entered a not guilty plea to the charges.
        {¶3}     On April 14, 2008, appellant entered into a plea agreement with
plaintiff-appellee, the State of Ohio. Pursuant to the agreement, the state moved to
amend the indictment by entering a nolle prosequi to the three rape counts and to
two of the gross sexual imposition counts. In exchange, appellant entered a guilty
plea to the remaining two counts of gross sexual imposition.
        {¶4}     Subsequently, on May 1, 2008, the trial court sentenced appellant to
four years in prison on each count to be served consecutively for a total of eight
years. It also found appellant to be a tier II sex offender.
        {¶5}     Appellant filed a notice of appeal and a motion for a delayed appeal on
August 17, 2009. This court granted his motion for delayed appeal by judgment entry
dated September 16, 2009.
        {¶6}     Appellant raises three assignments of error.             However, his first
assignment of error encompasses his second and third assignments of error.
Therefore, we will address the three assignments of error together.              They state,
respectively:
        {¶7}     “THE TRIAL COURT SENTENCED THE DEFENDANT TO A
DISPROPORTIONATE AMOUNT OF TIME, WHEN THERE ARE MITIGATING
FACTORS         UNDER         REVISED           CODE   2929.12(E)   AND   THERE     IS   NO
PRESUMPTION IN FAVOR OF INCARCERATION.”
                                                                               -2-


        {¶8}   “WHETHER A THIRD DEGREE FELONY CARRIES A PRESUMPTION
OF JAIL TIME.”
        {¶9}   “WHETHER ANY DEFERENCE WAS GIVEN TO THE APPELLANT’S
MITIGATING FACTORS IN THE SENTENCING.”
        {¶10} Appellant makes one very short argument in support of all three
assignments of error. He simply quotes various sentencing statutes. He then argues
that the trial court erroneously found that his offenses carried a presumption of prison
time.   And he points out that he has no other criminal history.        Appellant also
suggests that his sentence is too harsh given his crimes.
        {¶11} Our review of felony sentences is a limited, two-fold approach, as
outlined by the plurality opinion in State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-
4912, at ¶26. First, we must “examine the sentencing court's compliance with all
applicable rules and statutes in imposing the sentence to determine whether the
sentence is clearly and convincingly contrary to law.” Id. (O'Connor, J., plurality
opinion). In examining “all applicable rules and statutes,” the sentencing court must
consider R.C. 2929.11 and R.C. 2929.12.         Id. at ¶13-14 (O'Connor, J., plurality
opinion). If the sentence is clearly and convincingly not contrary to law, the court's
exercise of discretion “in selecting a sentence within the permissible statutory range
is subject to review for any abuse of discretion.” Id. at ¶17 (O'Connor, J., plurality
opinion). Thus, we apply an abuse of discretion standard to determine whether the
sentence satisfies R.C. 2929.11 and R.C. 2929.12. Id. at ¶17 (O'Connor, J., plurality
opinion).
        {¶12} Further, a sentencing court has “full discretion” to sentence an offender
within the statutory range and is no longer required to make findings or give its
reasons for imposing non-minimum, maximum, or consecutive sentences. State v.
Foster, 109 Ohio St.3d 1, 2006-Ohio-856, at paragraph seven of the syllabus.
        {¶13} The trial court’s judgment entry states in part: “The court finds under
ORC §2929.13(C) that there is a presumption for prison and that presumption has
not been rebutted.”     Thus, there is no question that the trial court applied a
                                                                                 -3-


presumption of prison.
       {¶14} R.C. 2929.13(C) provides:
       {¶15} “Except as provided in division (D), (E), (F), or (G) of this section, in
determining whether to impose a prison term as a sanction for a felony of the third
degree or a felony drug offense that is a violation of a provision of Chapter 2925. of
the Revised Code and that is specified as being subject to this division for purposes
of sentencing, the sentencing court shall comply with the purposes and principles of
sentencing under section 2929.11 of the Revised Code and with section 2929.12 of
the Revised Code.”
       {¶16} As referenced in R.C. 2929.13(C), R.C. 2929.13(D)(1) provides the
presumption of prison:
       {¶17} “Except as provided in division (E) or (F) of this section, for a felony of
the first or second degree, for a felony drug offense that is a violation of any provision
of Chapter 2925., 3719., or 4729. of the Revised Code for which a presumption in
favor of a prison term is specified as being applicable, and for a violation of division
(A)(4) or (B) of section 2907.05 of the Revised Code for which a presumption in favor
of a prison term is specified as being applicable, it is presumed that a prison term is
necessary in order to comply with the purposes and principles of sentencing under
section 2929.11 of the Revised Code. Division (D)(2) of this section does not apply to
a presumption established under this division for a violation of division (A)(4) of
section 2907.05 of the Revised Code.” (Emphasis added.)
       {¶18} Appellant was convicted of two counts of gross sexual imposition in
violation of R.C. 2907.05(A)(4). Thus, at first glance, appellant’s convictions would
seem to carry a presumption of prison.
       {¶19} But this language was not added to R.C. 2929.13(D) until August 3,
2006. Prior to August 2006, the presumption was not in the statute. The dates of
appellant’s offenses were “between JUNE 2006 AND JUNE 2007.” (See Indictment;
emphasis sic.) Thus, the “start” date of the offenses was before the statute added the
presumption of prison.
                                                                                -4-


       {¶20} The presumption is set out again in R.C. 2907.05(C)(2), which
specifically provides:
       {¶21} “(2) Gross sexual imposition committed in violation of division (A)(4) or
(B) of this section is a felony of the third degree. Except as otherwise provided in this
division, for gross sexual imposition committed in violation of division (A)(4) or (B) of
this section there is a presumption that a prison term shall be imposed for the
offense.” (Emphasis added.)
       {¶22} Like the language in R.C. 2929.13(D), the presumption of prison
language was not added to R.C. 2907.05 until August 3, 2006.
       {¶23} Similarly at issue in State v. Kepiro, 10th Dist. No. 06AP-1302, 2007-
Ohio-4593, was which version of R.C. 2907.05 applied when the state could not
prove exactly when the offense occurred. As to this issue, the Tenth District stated:
       {¶24} “[A]ppellant is arguing that the prosecution failed to prove that he
committed the alleged acts after the statute at issue was amended on July 1, 1996.
We agree. Furthermore, because the old and amended versions of R.C. 2907.05 are
in conflict regarding the presumption of a mandatory prison term, we must apply the
rule of lenity. Additionally, the fact that the revised statute provides a harsher
punishment than its predecessor, sentencing appellant under the revised statute-
without proof the conduct occurred after July 1, 1996-operates as an ex post facto
law. The state's argument that the conduct could have occurred after July 1, 1996 is
fundamentally flawed. It is the state's burden to prove each element of each count of
the indictment beyond a reasonable doubt. If the state cannot meet its burden as to
any element, of any count, that count must be dismissed. Here, the state did not
prove that appellant molested A.S. after July 1, 1996. Therefore, a mandatory prison
term was inappropriate and, accordingly, we sustain the second assignment of error
in its entirety.” (Emphasis sic.) Id. at ¶49.
       {¶25} The same rationale applies here. Because the trial court improperly
applied the wrong statutory presumption in favor of prison, the sentence is contrary to
law and must be reversed. See Kalish, 120 Ohio St.3d at ¶4. This does not mean a
                                                                                   -5-


prison sentence is improper as long as the proper statute is followed.
       {¶26} This issue is contained in appellant’s first and second assignments of
error. Accordingly, his first and second assignments of error have merit. Based on
this analysis, appellant’s third assignment of error alleging that the trial court failed to
consider mitigating factors in sentencing him is moot.
       {¶27} For the reasons stated above, appellant’s sentence is hereby reversed
and the matter is remanded for resentencing.


Vukovich, P.J., concurs.

Waite, J., concurs.